







AMENDMENT TO AMENDED AND RESTATED
SPECIAL LIMITED AGENCY AGREEMENT


THIS AMENDMENT TO AMENDED AND RESTATED SPECIAL LIMITED AGENCY AGREEMENT, dated
as of April 1, 2019 (this “Amendment”), is between FIRST FINANCIAL LOAN COMPANY
LLC, a Delaware limited liability company (“Lender”) and RISE CREDIT SERVICE OF
TEXAS, LLC, a Delaware limited liability company (“CSO”).


RECITALS


WHEREAS, reference is made to that certain AMENDED AND RESTATED SPECIAL LIMITED
AGENCY AGREEMENT (the “Agreement”) between Lender and CSO dated September 29,
2017;
WHEREAS, the parties hereto desire to amend the Agreement as described herein;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.
Defined Terms. For all purposes of this Amendment, unless the context otherwise
requires, all capitalized terms used herein and not otherwise defined shall have
the respective meanings attributed to them in the Agreement.

2.
Amendments to the Agreement.

Effective as of April 1, 2019 (the “Effective Date”):
Section 11 c. of the Agreement is hereby amended and restated in its entirety as
follows:
c.Pledge of Credit Support for Credit Enhancement. CSO shall pledge and does
hereby pledge to Lender that amount of cash and/or CSO Entitlements having a
value equal to some certain percentage of the total amount of principal of all
Loans outstanding from time to time as collateral for CSO’s obligations under
its Credit Enhancement. The percentages agreed upon by the parties are set forth
herein based upon the amount of Loans outstanding, and such percentages shall be
modified only upon the mutual agreement of both parties. So long as Lender’s
portfolio is zero dollars ($0.00) to five million dollars ($5,000,000.00), CSO’s
pledge shall be [***]. If the Lender’s portfolio is five million and one dollars
($5,000,001.00) to ten million dollars ($10,000,000.00), CSO’s pledge shall be
[***]. If the Lender’s portfolio is ten million and one dollars ($10,000,001.00)
to fifteen million dollars ($15,000,000.00), CSO’s pledge shall be [***]. If the
Lender’s portfolio is fifteen million and one dollars ($15,000,001.00) to twenty
million dollars ($20,000,000.00), CSO’s pledge shall be [***]. If the Lender’s
portfolio is greater than twenty million dollars ($20,000,000.00) CSO’s pledge
shall be [***]. The percentages set forth herein shall be applied for each
tranche of the Lender’s portfolio in accordance with the size of the portfolio.
By way of example, if the Lender’s portfolio is twelve million five hundred
thousand dollars ($12,500,000.00), CSO’s pledge shall be [***] for the first
five million dollars ($5,000,000.00) and [***] for the next five million dollars
($5,000,000.00) and [***] for the next two million five hundred thousand dollars
($2,500,000.00).


Such pledge shall be in form and substance reasonably acceptable to Lender. The
term “CSO Entitlements” means any of the following: (i) all cash received in
respect of the repayment of Loans that is payable to CSO by Lender but
attributable to or designated as reserves retained by Lender and owed to CSO
from all or a portion of the CSO Fees accrued and earned by CSO from the Loans,
(ii) all rights of CSO to payment from Lender that are attributable to or
designated as reserves retained


CERTAIN CONFIDENTIAL INFORMATION IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE REGISTRANT IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------





by Lender and owed to CSO from all or a portion of the CSO Fees accrued and
earned by CSO from the Loans, (iii) all other rights to payment, receivables or
accounts owed by Lender to CSO under this Agreement, and (iv) all other accounts
and general intangibles of CSO, if any, pledged by CSO in favor of Lender that
have been identified by CSO and accepted by Lender as collateral pursuant to
this Section 11.c. for CSO’s obligations under its Credit Enhancement. On a
weekly basis, CSO and Lender shall determine whether the amounts pledged to or
held by Lender pursuant to this Section 11.c. shall equal the amount required
above. In the event of any shortfall, CSO shall promptly pledge to Lender
additional cash or CSO Entitlements in an aggregate amount equal to such
shortfall. In the event of any excess and provided that CSO is not in default
under any Credit Enhancement or in default under Section 18 hereof, Lender shall
promptly release cash in an aggregate amount equal to such excess. In order for
Lender to have and maintain a first priority perfected security interest in the
CSO Entitlements pledged to Lender pursuant to this section, CSO hereby
authorizes Lender to file UCC financing statements and amendments with such
governmental offices and in such jurisdictions as Lender may deem appropriate
from time to time to perfect and maintain its security interests herein granted
in such CSO Entitlements. CSO hereby further agrees to undertake all actions and
do all things as requested by Lender from time to time in order to perfect,
protect or otherwise preserve the security interest herein granted to Lender in
such CSO Entitlements. To the extent that CSO pledges to Lender any cash
pursuant to this section, then in connection with the pledge of such cash, CSO
shall deposit such cash into a bank account as Lender may direct CSO in writing,
which account shall be owned and subject to the exclusive control by Lender. In
lieu of the pledge required hereby, CSO may provide Lender with a letter of
credit issued by a third party or other security having a value equal to the
amount of CSO Entitlements to be pledged reasonably acceptable to Lender.
Section 17. of the Agreement is hereby amended and restated in its entirety as
follows:
Term. The term of this Agreement shall be for a period of TWO (2) years
commencing as of the Effective Date of this Amendment; provided, however, that
either party may terminate this Agreement prior to the expiration of its term
pursuant to the provisions of this Section 17 and Section 18 below. For the
avoidance of doubt, the term shall run two years from April 1, 2019. This
Agreement shall be renewed automatically for successive one-year terms unless
the party not wishing to renew provides the other party with at least SIXTY (60)
days advance written notice of non-renewal. Each party hereto shall have the
right to terminate this Agreement immediately upon written notice to the other
party hereto, if (a) the terminating party determines in its reasonable
discretion that the activities of the parties under this Agreement, the Loan
Program or the CSO Program are illegal under, prohibited by or not permitted
under any of the Rules; (b) any Regulatory Authority having jurisdiction over
the Program, CSO or Lender requires the terminating party to terminate this
Agreement; (c) the terminating party determines in its reasonable discretion
that continued operation of the Loan Program or the CSO Program may materially
adversely affect the ongoing operations of the terminating party or those of the
terminating party’s affiliates; and in the event of a termination of this
Agreement pursuant to this clause (c), the terminating party shall provide the
other party with a written explanation of the basis for such termination, or (d)
the terminating party determines in its reasonable discretion that continued
operation of the Loan Program or the CSO Program may materially adversely affect
the relationship between the terminating party or any of its affiliates and any
Regulatory Authority having jurisdiction over any of them. In addition, if
Lender modifies any Loan term, interest rate, fee, or other charge pursuant to
Section 10 above, or if Lender materially modifies any underwriting criteria for
the Loans pursuant to Section 10 above, CSO may terminate this Agreement upon
THIRTY (30) days prior written notice to Lender if CSO determines in its
reasonable discretion that such modification by Lender would render it
economically infeasible for CSO to continue to perform its duties and
responsibilities hereunder or that such modification would cause any aspect of
the Loan Program or the CSO Program to be in violation of any Rules.
Notwithstanding any termination of this Agreement, each party’s respective
obligations and covenants hereunder with respect to outstanding Loans and the


CERTAIN CONFIDENTIAL INFORMATION IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE REGISTRANT IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------





related CSO Entitlements, Credit Enhancements and Guarantied Obligations shall
remain in effect for so long as such Loans remain outstanding.


3.
Reference to and Effect on the Agreement.

(a)The Agreement, as amended hereby, and all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.
(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party, nor constitute a waiver of any provision of the
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
4.GOVERNING LAW. THIS AMENDMENT SHALL BE CREATED UNDER AND GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
5.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Any signature page to this
Amendment containing a manual signature may be delivered by facsimile
transmission or other electronic communication device capable of transmitting or
creating a printable written record, and when so delivered shall have the effect
of delivery of an original manually signed signature page.
6.Severability. The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
(remainder of page intentionally blank)


CERTAIN CONFIDENTIAL INFORMATION IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE REGISTRANT IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.
LENDER
First Financial Loan Company LLC
By:    /s/ C. Dan Adams    
Name: C. Dan Adams
Title: President and CEO
CSO


Rise Credit Service of Texas, LLC
By:    /s/ Chris Lutes    
Name: Chris Lutes
Title: Chief Financial Officer




CERTAIN CONFIDENTIAL INFORMATION IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE REGISTRANT IF PUBLICLY DISCLOSED.

